DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 11, 2020 and August 4, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 21-26, 31 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al, U.S. Patent Application Publication No. 20190150114 A1 (hereinafter Liu), in view of Alanen et al, U.S. Patent Application Publication No. 20190320389 A1 (hereinafter Alanen).

Regarding Claim 1, Liu discloses a system information updating method (e.g., ¶ [0087], base station may provide system information change to UE), comprising: 
Receiving… a wake-up signal sent by a base station (e.g., ¶ [0087], UE receives page message from base station through wake-up signal (WUS); ¶ [0090], UE may rely on receipt of WUS before waking from a sleep state), wherein the wake-up signal instructs the user equipment…to receive updated system information (e.g., ¶ [0087] [0090], UE receives WUS from base station to indicate if the UE needs to decode a particular physical downlink channel to determine whether there is a change in system information), the wake-up signal comprises system information (SI) update transmission control information (e.g., ¶ [0091], paging message through WUS indicates that the system information has been modified (e.g.,, indication as field or information element value); ¶ [0092], upon receiving paging message indicating a change in system information, UE modification period may be specified in another system information block for UE to monitor for additional details pertaining to the change in system information (e.g., in some cases, UE may determine that the system information changes at the boundary of a next modification period); ¶ [0093], UE may not read a downlink channel, such as PDCCH or PDSCH, if WUS is not detected (i.e., it would read a PDCCH (i.e., downlink transmission control channel) if the WUS is detected));
 and receiving, by the user equipment according to the SI update transmission control information through the woken-up main radio interface, the updated system information sent by the base station (e.g., ¶ [0091]-[0093], (the goal is that) UE receives and determines the modified system information).

Alanen discloses receiving, by a wake-up radio (WUR) interface of user equipment, a wake-up signal sent by a base station (e.g., ¶ [0027], wake-up radio interface of the STA receives and extracts wake-up signals (WUS) in the form of radio frames transmitted by a wake-up radio interface of the access node), wherein the wake-up signal instructs the user equipment to wake up a main radio interface of the user equipment (e.g., ¶ [0027], wake-up radio interface wakes up the main radio interface); waking up, by the user equipment, the main radio interface of the user equipment after the WUR interface of the user equipment receives the wake-up signal (e.g., ¶ [0027], main radio interface wakes up for radio communication with an access node).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of user equipment that is capable of receiving wake up signals from base station, receiving system information change indication information through wakeup signal and further control information to determine the changed information, as disclosed by Liu, with the disclosure of a wake-up interface receiving a wakeup signal from base station and waking up a main interface to communicate further with the base station, as disclosed by Alanen. The motivation to combine would have been to enable power savings by putting a main interface to sleep until radio communication is required (Alanen: e.g., ¶ [0025]).

Claim 21, Liu in view of Alanen discloses a user equipment (Liu: e.g., FIG. 11, user equipment 1105) (Alanen: e.g., FIG. 11, wireless device 110), comprising a wake-up radio (WUR) interface (Alanen: e.g., FIG. 11, wakeup interface 56), a processor (Liu: e.g., FIG. 11, processor 1120) (Alanen: e.g., FIG. 11, processor 55) and a main radio interface (Liu: e.g., FIG. 11, transceiver 1135) (Alanen: e.g., FIG. 11, main interface 52), configured to perform operations that are functionally similar to those performed by the user equipment in the method of claim 1. Therefore, the reasoning used in the examination of claim 1 shall be applied to claim 21.

Regarding Claim 24, Liu in view of Alanen discloses the user equipment according to claim 21.
Liu in view of Alanen discloses the wake-up signal is a synchronization frame (Liu: e.g., ¶ [0107], UE may synchronize (e.g., using a received WUS); ¶ [0046] [0090], synchronization signal in combination with WUS) (Alanen: e.g., ¶ [0030], use of the wake-up receiver and state synchronization between the access node and the STA) and/or a wake-up frame (Alanen: e.g., ¶ [0027], wakeup radio frame), and the wake-up frame is a broadcast frame, a unicast frame, or a multicast frame (Alanen: e.g., ¶ [0036] FIG. 4 illustrates a structure of a frame comprising a sub-band for the wake-up signal. There is an allocated sub-band 410 for a broadcast wake-up signal and an allocated sub-band 406 for a unicast wake-up signal).

Regarding Claim 25, Liu in view of Alanen discloses the user equipment according to claim 24.
wherein in response to the wake-up signal being the wake-up frame (Alanen: e.g., ¶ [0027], wakeup radio frame), the WUR interface is configured to: receive the wake-up frame sent by the base station (Liu: e.g., ¶ [0087] [0090], UE receives WUS from base station to indicate if the UE needs to decode a particular physical downlink channel to determine whether there is a change in system information), wherein the wake-up frame comprises the SI update transmission control information (Liu: e.g., ¶ [0091], sent field or information element value in system information block indicates a change in SI (i.e., informing UE to look for additional details pertaining to the change); ¶ [0092], after the paging message indicating a change in system information, UE modification period sent by base station may be specified in another system information block, for UE to monitor for additional details pertaining to the change in system information; ¶ [0093], UE may read a PDCCH (i.e., downlink transmission control channel) if the WUS is detected).  

Regarding Claim 26, Liu in view of Alanen discloses the user equipment according to claim 25.
Liu in view of Alanen discloses wherein the wake-up frame further comprises an SI update indication (Liu: e.g., ¶ [0091], paging message through WUS indicates that the system information has been modified), and the SI update indication indicates that system information has been updated (Liu: e.g., ¶ [0091], indication of change in system information may be a field or information element value in the received paging message).

Claim 31, Liu discloses a base station (Liu: e.g., FIG. 12, base station 1205), comprising: 
a first transceiver (Liu: e.g., FIG. 12, transmitter 1220), configured to send a wake-up signal (e.g., ¶ [0087], UE receives page message from base station through wake-up signal (WUS), wherein the wake-up signal instructs the user equipment to… receive updated system information (e.g., ¶ [0087] [0090], UE receives WUS from base station to indicate if the UE needs to decode a particular physical downlink channel to determine whether there is a change in system information), the wake-up signal comprises system information (SI) update transmission control information (e.g., ¶ [0091], paging message through WUS indicates that the system information has been modified (e.g., indication as field or information element value); ¶ [0092], after the paging message indicating a change in system information, UE modification period may be specified in another system information block, for UE to monitor for additional details pertaining to the change in system information (e.g., in some cases, UE may determine that the system information changes at the boundary of a next modification period); ¶ [0093], UE may not read a downlink channel (sent by base station), such as PDCCH or PDSCH, if WUS is not detected (i.e., UE would read a PDCCH (i.e., downlink transmission control channel) if the WUS is detected)), and the SI update transmission control information comprises information required for receiving the updated system information (e.g., ¶ [0091], sent field or information element value in system information block indicates a change in SI (i.e., informing UE to look for additional details pertaining to the change); ¶ [0092], after the paging message indicating a change in system information, UE modification period sent by 
and the transceiver configured to send the updated system information to the woken-up main radio interface of the user equipment (e.g., ¶ [0091]-[0093], (the goal is that) base station sends modified system information to the UE).
Liu discloses a transceiver to receive WUS and system information (e.g., FIG. 8-11, 13, receiver or transceiver, as indicated), but does not expressly disclose separate transceivers for the wake up radio interface and main radio interface.
Alanen discloses a base station (e.g., FIG. 10, access node 100), comprising a first transceiver, configured to send a wake-up signal (e.g., FIG. 10, wake-up radio 16), wherein the wake-up signal instructs the user equipment to wake up a main radio interface of the user equipment (e.g., ¶ [0027] [0065], wake-up radio interface wakes up the main radio interface); and a second transceiver (e.g., FIG. 10, main radio interface 12), configured to send...information to the woken-up main radio interface of the user equipment (e.g., ¶ [0064], main interface provides the apparatus with capability for bidirectional communication with wireless devices in a wireless network managed by the apparatus).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of base station that is capable of sending wake up signals to user equipment, sending system information change indication information through wakeup signal and further control information to determine the changed information, as disclosed by Liu, with the disclosure of a wake-up interface sending a 

Regarding Claim 34, Liu in view of Alanen discloses the base station according to claim 31.
The functional limitations of Claim 34 are similar to claim 24. Therefore, the reasoning used in the examination of claim 24 shall be applied to claim 34.  

Regarding Claim 35, Liu in view of Alanen discloses the base station according to claim 34.
The functional limitations of Claim 35 are similar to claim 25. Therefore, the reasoning used in the examination of claim 25 shall be applied to claim 35.  

Regarding Claim 36, Liu in view of Alanen discloses the base station according to claim 35.
The functional limitations of Claim 36 are similar to claim 26. Therefore, the reasoning used in the examination of claim 26 shall be applied to claim 36.  

Claims 22, 23, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Alanen, in further view of Hwang et al, U.S. Patent Application Publication No. 20190239189 A1 (hereinafter Hwang).

Regarding Claim 22, Liu in view of Alanen discloses the user equipment according to claim 21.
Liu in view of Alanen does not expressly disclose wherein the SI update transmission control information comprises frequency domain resource information required for receiving the updated system information.  
Hwang discloses wherein the SI update transmission control information comprises frequency domain resource information required for receiving the updated system information (e.g., ¶ [0131], When information is expressed using a WUS, the information may be used to indicate a frequency resource domain in which a wireless device receives a paging message after receiving the WUS. When information is expressed using a WUS, the information may be used to indicate the update of system information (e.g., an MIB or SIB)).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of base station that sends wake up signals to user equipment, sending system information change indication information through page in a wakeup signal and subsequently sends control information to determine the changed information, as disclosed by Liu in view of Alanen, with the disclosure of the paging message in wakeup signal containing frequency domain resource information required for receiving the updated system information, as disclosed by Hwang. The motivation to combine would have been to decreasing power consumption (Hwang: e.g., ¶ [131]).

Claim 23, Liu in view of Alanen in further view of Hwang discloses the user equipment according to claim 22.
Liu in view of Alanen in further view of Hwang discloses wherein the SI update transmission control information further comprises at least one of the following information: time domain resource information required for receiving the updated system information  (Hwang: e.g., ¶ [0131], Time interval in which the paging message exists may be referred to as a paging occasion (PO). That is, the PO indicates a time interval in which a base station transmits the paging message. The wireless device receives the paging message in the PO, which may be for the base station to temporarily control paging loads using the WUS. When information is expressed using a WUS, the information may be used to indicate the update of system information).

Regarding Claim 32, Liu in view of Alanen discloses the base station according to claim 31.
The functional limitations of Claim 32 are similar to claim 22. Therefore, the reasoning used in the examination of claim 22 shall be applied to claim 32.  

Regarding Claim 33, Liu in view of Alanen in further view of Hwang discloses the base station according to claim 32.
The functional limitations of Claim 33 are similar to claim 23. Therefore, the reasoning used in the examination of claim 23 shall be applied to claim 33.

Claims 27-29 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Alanen, in further view of Astrom et al, U.S. Patent Application Publication No. 20200267670 A1 (hereinafter Astrom).

Regarding Claim 27, Liu in view of Alanen discloses the user equipment according to claim 24.
Liu in view of Alanen discloses wherein in response to the wake-up signal including both the synchronization frame and the wake-up frame (Liu:: e.g., ¶ [0107], synchronization and WUS), the WUR interface of the user equipment is configured to: 
receive the synchronization frame sent by the base station (Liu: e.g., ¶ [0107], UE may synchronize using a received WUS) (Alanen: e.g., ¶ [0030], synchronization through the wake-up receiver), wherein the wake-up frame comprises the SI update transmission control information (Liu: e.g., ¶ [0091], sent field or information element value in system information block indicates a change in SI (i.e., informing UE to look for additional details pertaining to the change); ¶ [0092], after the paging message indicating a change in system information, UE modification period sent by base station may be specified in another system information block, for UE to monitor for additional details pertaining to the change in system information; ¶ [0093], UE may read a PDCCH (i.e., downlink transmission control channel) if the WUS is detected); and 
after the WUR interface of the user equipment receives the synchronization frame sent by the base station (Liu: e.g., ¶ [0130], synchronize prior to the instance when the WUS is received), receive, by the WUR interface of the user equipment, the wake-up frame sent by the base station (e.g., ¶ [0087] [0090], UE receives WUS from base station), wherein the wake-up frame comprises an SI update indication, and the SI update indication indicates that system information has been updated (Liu: e.g., ¶ [0091], paging message through WUS indicates that the system information has been modified (e.g., indication as field or information element value)).  
Liu in view of Alanen does not expressly disclose wherein the     synchronization frame comprises the SI update transmission control information.
Astrom discloses wherein the synchronization frame comprises the SI update transmission control information (e.g., ¶ [0106], The configurable synchronization signal may be indicative of a change in system information).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of base station that sends synchronization through wake-up signal to user equipment, sending system information change indication information through the wakeup signal and subsequently sending control information to determine the changed information, as disclosed by Liu in view of Alanen, with the disclosure of the synchronization signal containing SI update information, as disclosed by Astrom. The motivation to combine would have been to decreasing power consumption through synchronization (Astrom: e.g., ¶ [130]).

Regarding Claim 28, Liu in view of Alanen discloses the user equipment according to claim 24.
Liu in view of Alanen discloses wherein in response to the wake-up signal being the synchronization frame, the WUR interface is configured to: receive the synchronization frame sent by the base station (Liu: e.g., ¶ [0107], UE may synchronize using a received WUS) (Alanen: e.g., ¶ [0030], synchronization through the wake-up receiver), wherein the wake-up frame comprises the SI update transmission control information (Liu: e.g., ¶ [0091], sent field or information element value in system information block indicates a change in SI (i.e., informing UE to look for additional details pertaining to the change); ¶ [0092], after the paging message indicating a change in system information, UE modification period sent by base station may be specified in another system information block, for UE to monitor for additional details pertaining to the change in system information; ¶ [0093], UE may read a PDCCH (i.e., downlink transmission control channel) if the WUS is detected).
Liu in view of Alanen does not expressly disclose that the synchronization frame part of the signal comprises SI update information.
Astrom discloses wherein the synchronization frame comprises the SI update information (e.g., ¶ [0106], The configurable synchronization signal may be indicative of a change in system information).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of base station that sends synchronization through wake-up signal to user equipment, sending system information change indication information through the wakeup signal and subsequently sending control information to determine the changed information, as disclosed by Liu in view of Alanen, with the disclosure of the synchronization signal containing SI update information, as disclosed by Astrom. The motivation to combine would have been to decreasing power consumption through synchronization (Astrom: e.g., ¶ [130]).

Regarding Claim 29, Liu in view of Alanen in further view of Astrom discloses the user equipment according to claim 28.
Liu in view of Alanen in further view of Astrom discloses wherein the synchronization frame further comprises an SI update indication, and the SI update indication indicates that system information has been updated (Astrom: e.g., ¶ [0106], The configurable synchronization signal may be indicative of a change in system information).  

Regarding Claim 37, Liu in view of Alanen in further view of Hwang discloses the base station according to claim 34.
The functional limitations of Claim 37 are similar to claim 27. Therefore, the reasoning used in the examination of claim 27 shall be applied to claim 37.  

Regarding Claim 38, Liu in view of Alanen in further view of Hwang discloses the base station according to claim 34.
The functional limitations of Claim 38 are similar to claim 28. Therefore, the reasoning used in the examination of claim 28 shall be applied to claim 38.  

Regarding Claim 39, Liu in view of Alanen in further view of Hwang discloses the base station according to claim 34.
The functional limitations of Claim 39 are similar to claim 29. Therefore, the reasoning used in the examination of claim 29 shall be applied to claim 39.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Alanen, in further view of Astrom, in further view of Gordaychik, U.S. Patent Application Publication No. 20190363843 A1 (hereinafter Gordaychik).

Regarding Claim 30, Liu in view of Alanen in further view of Astrom discloses the user equipment according to claim 27.
Liu in view of Alanen does not expressly disclose wherein the SI update indication is carried by a counter field in the synchronization frame, and a value of the counter field indicates that system information has been updated.
Gordaychik discloses wherein the SI update indication is carried by a counter field in the synchronization frame (e.g., ¶ [0137], receive SIBS in synchronization signal), and a value of the counter field indicates that system information has been updated (e.g., ¶ [0140], SIBs may indicate whether or not a change in system information has occurred. This indicator may be a data structure which comprises a configuration change count including an integer number which wraps around once a maximum number is met). 
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of base station that sends synchronization through wake-up signal to user equipment, sending system information change indication information through the synchronization signal and subsequently sending control information to determine the changed information, as disclosed by Liu in view of Alanen in further view of Astrom, with the disclosure of the synchronization signal containing a counter related to SI update information, as disclosed by Astrom. The motivation to combine would have been to decreasing power consumption through synchronization (Astrom: e.g., ¶ [130]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached "Notice of References Cited” (PTO-892). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571)272-0549.  The examiner can normally be reached on Monday--Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/VLADISLAV Y AGUREYEV/Examiner, Art Unit 2471